Citation Nr: 1023215	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to July [redacted], 2008 for 
nonservice connected pension.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2008 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to nonservice-
connected disability pension benefits was received on 
February 22, 2008.

2.  The Veteran turned 65 years old on July [redacted], 2008.

3.  The Veteran does not meet the non-age related criteria 
for non-service connected pension prior to July [redacted], 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to July [redacted], 2008, for 
the award of nonservice-connected disability pension benefits 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, an August 2008 rating decision granted the 
Veteran's claim for entitlement to pension benefits as a 
matter of law, effective July [redacted], 2008, the day the Veteran 
turned 65 years old.  38 C.F.R. § 3.3(a)(3)(iv)(A).  

The Veteran argues that he is entitled to an earlier 
effective date for his pension award.

The claims file shows that the Veteran filed multiple claims 
for entitlement to nonservice-connected pension.  His claim 
was first denied in September 2006 and again in December 
2007.  The Veteran did not appeal either decision.  The 
current claim on appeal was filed February 26, 2008.

As a general rule, the effective date for a grant of pension 
benefits is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(1).  The same rule applies to reopened claims for 
benefits, with the date of receipt of the reopened claim to 
be considered.  38 C.F.R. § 3.400(r).

In this case, because the Veteran did not appeal the prior 
denials of pension benefits, the earliest possible date for 
the award of nonservice connected pension is February 26, 
2008, the date VA received the Veteran's current claim.  
Because the Veteran's pension was granted based upon age 
under 38 C.F.R. § 3.3(a)(3)(vi)(A), an effective date earlier 
than the Veteran's 65th birthday, or July [redacted], 2008, is not 
available under this criteria.  However, the Board will 
consider other criteria for the award of non-service 
connected pension benefits.

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is age 65 or 
older or is permanently and totally disabled due to non-
service connected disabilities that are not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 
3.3(a)(3).  Total disability is present when impairment of 
the mind or body renders it impossible for the average person 
to maintain a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  A disability is permanent if the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  
Permanent and total disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

A finding of permanent and total disability based solely on 
"objective" criteria requires VA to rate each disability 
under the appropriate diagnostic code of the VA Schedule for 
Rating Disabilities, to determine whether a veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.17, 4.16.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular rating for 
pension purposes.  38 C.F.R. § 4.17.

If a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the veteran 
is unemployable by reason of his disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, the Veteran is service connected for 
hypertension, rated 10 percent disabling; generalized 
anxiety, rated 10 percent disabling; and post traumatic 
stress disorder, rated noncompensable.  The Veteran has non-
service connected disabilities as follows: hypertensive 
cardiovascular disease, rated 30 percent disabling; low back 
strain, rated 10 percent disabling; and cataract of the left 
eye, recurrent pterygium of the left eye, presbyopia, 
bilateral hypertensive retinopathy, hyperopia, astigmatism, 
ametropia, hypercholesterolemia, and erectile dysfunction, 
each rated as noncompensable.  The Veteran's combined 
evaluation for pension purposes is 50 percent.  Because the 
Veteran does not have one disability rated at 60 percent or 
more or have two or more disabilities with at least one 
disability rated at 40 percent or more, and have sufficient 
additional disability to bring the combined rating to 70 
percent or more, the Veteran is not entitled to non-service 
connected pension on a schedular basis.

The Board also considered whether referral for an extra-
schedular evaluation is warranted based upon the Veteran's 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2).  During a June 2008 VA 
general examination, the Veteran reported that he retired in 
2005 because he returned to the Philippines.  The examiner 
reviewed the claims file, performed a physical examination 
and stated that the Veteran's disabilities only mildly or 
moderately, impact his ability to maintain employment.  The 
Veteran had a VA eye examination in June 2008.  The Veteran 
reported that he was unemployed, as opposed to retired, 
because his department closed.  

The examiner reviewed the claims file, performed an eye 
examination, and stated that the Veteran's eye disabilities 
only mildly or moderately, affect his ability to maintain 
employment.  The examiner stated that the Veteran's visual 
acuity could still allow the Veteran to obtain and retain 
employment.  A VA mental health examination was also 
conducted in June 2008.  The Veteran reported that he retired 
in 2005.  The examiner reviewed the claims file, performed 
the examination, and stated that the Veteran's mental 
disorder symptoms are not severe enough to interfere with his 
occupational and social functioning, providing evidence 
against this claim. 

The Board also reviewed a letter from Dr. A.S.T., M.D., dated 
May 2008, a note from Dr. R.D.J., M.D., dated May 2008, as 
well as a laboratory report dated May 2008.  Unfortunately, 
these documents do not indicate that the Veteran's 
disabilities prevent him from obtaining and maintaining 
substantial employment.  The documents also fail to support 
higher ratings for the Veteran's non-service connected 
disabilities.

Because the evidence does not show that the Veteran's 
disabilities render him totally and permanently incapable of 
obtaining or retaining gainful occupation consistent with his 
age, education, and background, the Board finds that this 
case does not present such an exceptional or unusual 
disability picture to warrant referral for extra-schedular 
evaluation.  Accordingly, the Board cannot find that non-
service connected pension is warranted on an extra-schedular 
basis.  

Further, prior to July [redacted], 2008, the Veteran was not a patient 
in a nursing home for long-term care due to disability nor 
was he in receipt of Social Security Disability benefits.  
Therefore, an effective date prior to July [redacted], 2008 is not 
warranted on these bases.

In short, the Board concludes that the preponderance of the 
evidence is against granting an effective date prior to July 
[redacted], 2008 for non-service connected pension benefits.  
Accordingly, the benefit-of-the-doubt doctrine is 
inapplicable.  The appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of the evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records and was afforded VA medical examinations.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date prior to July [redacted], 2008 for 
nonservice connected pension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


